The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 04:43 PM June 16, 2020




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                                       :      Chapter 13 Proceedings

Tina M. Hardgrow                                             :      Case No.: 20-60167

Debtor                                                       :      Judge Russ Kendig

                                  ORDER CONFIRMING PLAN

        The Chapter 13 amended Plan in this case filed as attached came on for Confirmation at a
hearing before the Court. Based upon the papers filed in this case, information presented by the
Standing Chapter 13 Trustee (the "Trustee") and such other matters, if any, presented by Debtor
(or Debtors in a joint case) (the "Debtor"), Debtor's Counsel, any Objections or any other
interested party, the Court finds that:

         1.   Notice of the confirmation hearing was duly given.
         2. The Plan complies with applicable provisions of Title 11 of the United States Code
            (the "Bankruptcy Code”).

IT IS THEREFORE ORDERED THAT:

    1. The Plan is confirmed in all respects not contrary to prior or subsequent orders of the
       Court.

    2. The Debtor shall not incur additional debt exceeding $500.00 in the aggregate without
       notice to the Trustee and the approval of the Court.

    3. The Debtor shall not transfer any interest in real property without the Court's approval.




 20-60167-rk       Doc 42     FILED 06/16/20        ENTERED 06/17/20 07:11:43             Page 1 of 9
   4. All property of the estate scheduled in accordance with Bankruptcy Rule 1007(h), vest in
      the debtor(s) pursuant to 11 USC Section 1327(b). All property of the estate that is not
      properly scheduled or any property that is acquired subsequent to the filing of the petition
      does not vest to the debtor(s) and remains property of the estate unless Court ordered.

   5. The Attorney for the Debtor is allowed a total fee of $1,500.00 of which $0.00 has been
      paid. The balance will be paid pursuant to the Court’s administrative order regarding
      Attorney fees.

   6. Interest shall be paid to non-governmental creditors with a valid security interest in
      personal property belonging to Debtor(s) at the Presumptive Interest Rate calculated in
      accordance with Administrative Order No. 17-2, or at the rate as indicated in a validly
      filed proof of claim, whichever is less. This section shall not apply to any creditor who
      has obtained a separate Order from this Court regarding the applicable interest rate on its
      claim.


                                              ###

Approved By:

/s/ Dynele L. Schinker-Kuharich
Dynele L. Schinker-Kuharich
Chapter 13 Trustee
A. Michelle Jackson Limas (0074750)
Staff Counsel to the Chapter 13 Trustee
200 Market Avenue North, Ste. 30
Canton, OH 44702
Telephone: 330.455.2222
Facsimile: 330.754.6133
Email: DLSK@Chapter13Canton.com




20-60167-rk     Doc 42     FILED 06/16/20       ENTERED 06/17/20 07:11:43           Page 2 of 9
NOTICES TO:

Office of the United States Trustee, via the Court’s Electronic Case Filing System at
[RegisteredEmailAddress]@usdoj.gov

Office of the Chapter 13 Trustee, via the Court’s Electronic Case Filing System at
dlsk@Chapter13Canton.com

Rebecca K. Hockenberry, Counsel for Tina M. Hardgrow, via the Court’s Electronic Case Filing
System at rebecca@attyTH.com

Zachary E. Fowler, Counsel for Firelands Federal Credit Union, via the Court’s Electronic Case
Filing system at zefowler@gmail.com

Tina M. Hardgrow, Debtor, via regular mail at:
623 McPherson Street
Mansfield, OH 44903




20-60167-rk      Doc 42     FILED 06/16/20       ENTERED 06/17/20 07:11:43           Page 3 of 9
 Fill in this information to identify your case:
 Debtor 1               Tina M Hardgrow
                              First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF OHIO                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:                 20-60167
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in            Included                 Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,              Included                 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                       Included                 Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$915 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               20-60167-rk                   Doc 42
                                                 27             FILED 06/16/20
                                                                      03/12/20     ENTERED 06/17/20
                                                                                           03/12/20 07:11:43
                                                                                                    13:12:59                      Page 4
                                                                                                                                       1 of 9
                                                                                                                                            6
 Debtor                Tina M Hardgrow                                                                    Case number     20-60167

                         Debtor(s) will retain any income tax refunds received during the plan term.

                         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                         Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $54,900.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               623 McPherson
                               St. Mansfield, OH
                               44903 Richland
                               County
                               027-04-237-15-00
 Freedom                       0,
 Mortgage                      027-04-237-16-00                                            Prepetition:
 Corporation                   0                                             $425.90           $9,641.25          0.00%              $172.17           $35,195.25
                                                                     Disbursed by:
                                                                      Trustee
                                                                      Debtor(s)

                               623 McPherson
                               St. Mansfield, OH
                               44903 Richland
                               County
                               027-04-237-15-00
 Richland                      0,
 County                        027-04-237-16-00                                            Prepetition:
 Treasurer                     0                                               $94.26          $1,571.53          3.00%               $30.41             $7,358.81
                                                                     Disbursed by:
                                                                      Trustee
                                                                      Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



               20-60167-rk                   Doc 42
                                                 27             FILED 06/16/20
                                                                      03/12/20             ENTERED 06/17/20
                                                                                                   03/12/20 07:11:43
                                                                                                            13:12:59                 Page 5
                                                                                                                                          2 of 9
                                                                                                                                               6
 Debtor                Tina M Hardgrow                                                              Case number      20-60167


                         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                    The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                       Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                  payment         payments by trustee
 Firelands Federal                   2009 Honda Accord
 Credit Union                        104980 miles                     $5,992.08                       7.50%             $111.68                       $6,253.99
                                                                                                                  Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
             during the plan term, they are estimated to total $4,392.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $1,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
Official Form 113                                                                 Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



               20-60167-rk                   Doc 42
                                                 27             FILED 06/16/20
                                                                      03/12/20       ENTERED 06/17/20
                                                                                             03/12/20 07:11:43
                                                                                                      13:12:59                    Page 6
                                                                                                                                       3 of 9
                                                                                                                                            6
 Debtor                Tina M Hardgrow                                                                Case number   20-60167

                         None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
              The sum of $       .
                   % of the total amount of these claims, an estimated payment of $       .
              The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00          .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                         None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
       plan confirmation.
       entry of discharge.
       other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Tina M Hardgrow                                                  X
       Tina M Hardgrow                                                       Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 10, 2020                                            Executed on

 X     /s/ Rebecca K. Hockenberry                                                Date     March 10, 2020

Official Form 113                                                            Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



               20-60167-rk                   Doc 42
                                                 27             FILED 06/16/20
                                                                      03/12/20    ENTERED 06/17/20
                                                                                          03/12/20 07:11:43
                                                                                                   13:12:59                    Page 7
                                                                                                                                    4 of 9
                                                                                                                                         6
 Debtor                Tina M Hardgrow                                                         Case number   20-60167

       Rebecca K. Hockenberry
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                            Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy



               20-60167-rk                   Doc 42
                                                 27             FILED 06/16/20
                                                                      03/12/20   ENTERED 06/17/20
                                                                                         03/12/20 07:11:43
                                                                                                  13:12:59              Page 8
                                                                                                                             5 of 9
                                                                                                                                  6
 Debtor                Tina M Hardgrow                                                         Case number   20-60167

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $42,554.06

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $6,253.99

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $5,892.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $199.95

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                  +                                       $0.00


 Total of lines a through j                                                                                                                  $54,900.00




Official Form 113                                                            Chapter 13 Plan                                            Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



               20-60167-rk                   Doc 42
                                                 27             FILED 06/16/20
                                                                      03/12/20   ENTERED 06/17/20
                                                                                         03/12/20 07:11:43
                                                                                                  13:12:59                 Page 9
                                                                                                                                6 of 9
                                                                                                                                     6
